     Case 2:20-cv-00723-GMN-EJY Document 35 Filed 01/28/21 Page 1 of 2




 1                                 UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                 ***
 4    PLATT RIVER INSURANCE                                   Case No. 2:20-cv-00723-GMN-EJY
      COMPANY, a Nebraska corporation,
 5
                     Plaintiff,                                             ORDER
 6
            v.
 7
      YAN HONG LIU dba C&L ENTERPRISE, a
 8    Nevada individual and sole proprietor; UFP
      DKY STORE 102, LLC, a Nevada limited
 9    liability company; BIG BIZ PRO, LLC, a
      Nevada limited liability company; DOES 1
10    through 10, and ROE CORPORATIONS 1
      through 10, inclusive,
11
                     Defendants.
12

13          Before the Court is Platte River Insurance Company’s Motion for an Order to Show Cause
14   Why Edward R. Ciampa Should Not be Held in Contempt and Modification of Scheduling Order
15   (ECF No. 25). No response to this Motion was filed.
16   I.     Background
17          Plaintiff Platte River Insurance Company (“Plaintiff”) served a Notice of Intent to Serve
18   Subpoena on Edward F. Ciampa (“Ciampa”) ordering him to appear at Plaintiff’s counsel’s office
19   for a deposition at 2 p.m. on September 30, 2020. Ciampa was personally served with the subpoena
20   on September 4, 2020. Ciampa did not appear for his deposition and he did not respond to multiple
21   attempts to reach him thereafter. Plaintiff seeks an Order to Show Cause (“OSC”) because Ciampa,
22   as managing member for UFP DKY Store # 102 LLC dba Dickey Barbecue Pit (“UFP”), signed a
23   General Indemnity Agreement in favor of Plaintiff that is at issue in this dispute. Plaintiff asserts
24   that 18 U.S.C. § 401(3) allows the Court to fine or imprison a person or entity for contempt of its
25   authority.
26   II.    Discussion
27          Federal Rule of Civil Procedure 45(g) states that “[t]he court for the district where
28   compliance is required—and also, after a motion is transferred, the issuing court—may hold in
                                                     1
     Case 2:20-cv-00723-GMN-EJY Document 35 Filed 01/28/21 Page 2 of 2




 1   contempt a person who, having been served, fails without adequate excuse to obey the subpoena or

 2   an order related to it.” Here, Ciampa, having been served with a subpoena, failed to obey the

 3   subpoena issued by the District Court for Nevada. Not only is no excuse for this failure provided,

 4   but Ciampa has not responded to Plaintiff’s efforts to contact him to determine why he failed to

 5   appear as ordered. As such, an Order to Show Cause why Ciampa should not be held in contempt

 6   is properly issued. Sprint Nextel Corporation v. Ace Wholesale, Inc., Case No. 2:14-cv-2119-RFB-

 7   VCF, 2016 WL 8376331, at *2 (D. Nev. Mar. 10, 2016) (internal citations omitted).

 8   III.   Order

 9          Accordingly, IT IS HEREBY ORDERED that the Motion for an Order to Show Cause Why

10   Edward R. Ciampa Should Not be Held in Contempt and Modification of Scheduling Order (ECF

11   No. 25) is GRANTED in part and DENIED in part.

12          IT IS FURTHER ORDERED that the request for an Order to Show Cause is GRANTED.

13          IT IS FURTHER ORDERED that Edward F. Ciampa shall show cause why he should not be

14   held in contempt of Court no later than February 18, 2021.

15          IT IS FURTHER ORDERED that Counsel for Plaintiff shall ensure service of this Order on

16   Mr. Ciampa by immediately placing a copy of this Order in the U.S. Mail and, within three (3)

17   Court days of the date of this Order, causing a copy to be hand-delivered to the address at which

18   Mr. Ciampa was served with the underlying subpoena, obtaining a signed Receipt of Copy upon

19   delivery.

20          IT IS FURTHER ORDERED that the request for a modification of the discovery schedule is

21   DENIED without prejudice. Plaintiff failed to provide the Court with information sufficient to know

22   when the discovery period ended and the amount of time sought for extension of specific deadlines.

23   Plaintiff may refile a motion or stipulation to modify the existing scheduling order to allow the Court

24   to consider this request.

25          Dated this 28th day of January, 2021

26

27
                                                   ELAYNA J. YOUCHAH
28                                                 UNITED STATES MAGISTRATE JUDGE
                                                      2
